Citation Nr: 0705323	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  06-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a disability of the right knee, to 
include arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Wichita, Kansas.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2006), this case has been 
advanced on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the VA.

2.  Service connection for a right knee disability was denied 
by a Board decision dated February 2003.  

3.  The evidence received subsequent to the February 2003 
Board action includes VA examination reports, written 
statements made by the veteran, and VA and private medical 
treatment records.  This evidence does not raise a reasonable 
possibility of substantiating the veteran's claim of service 
connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  The Board decision of February 2003 denying entitlement 
to service connection for a right knee disability is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2002); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2006).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a right knee 
disability has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of notification 
letters sent to him in November 2004, and again in January 
2005 and February 2006, by the agency of original 
jurisdiction (AOJ).  The first two letters were issued prior 
to the initial AOJ decision, and the last letter was issued 
after the AOJ decision.  All of these letters informed the 
appellant of what evidence was required to substantiate the 
claim, and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records. 

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

The Board would add that the various VCAA notification 
letters also have complied with the content requirements as 
established in Kent v. Nicholson, 20 Vet. App. 1 (2006).  For 
example, it advised him the claim was previously denied and 
explained what would constitute "new" and "material" 
evidence.  It also included a statement of the fourth element 
that indicated the elements needed to establish the 
underlying claim of service connection.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims along 
with service connection claims.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the appellant would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2005).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the veteran's claim to reopen the previously denied claims 
with respect to the issue involving a right knee disability 
was received after that date (September 15, 2004) was 
received after that date, those regulatory provisions do 
apply.

As noted above, the matter of the veteran's entitlement to 
service connection for a right knee disability has been the 
subject of an adverse prior final decision.  As a result, 
service connection for this disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In February 2003, the Board addressed the issue of whether 
the veteran had submitted new and material evidence 
sufficient to reopen his claim involving service connection 
for a right knee disability.  The Board found that new and 
material evidence had been submitted and it reopened the 
veteran's claim.  Upon making such a finding, the Board then 
determined that the evidence did not support the veteran's 
claim for entitlement to service connection.  The Board noted 
that the veteran had requested service connection on a direct 
basis and on the basis that an incident in service aggravated 
a pre-existing right knee condition.  Despite the veteran's 
assertions, the Board found that the veteran was not a 
medical expert and could not etiologically link his current 
disability with his service.  Moreover, the Board concluded 
that a medical opinion that did link the current disorder 
with the veteran's military service was inconclusive because 
the examiner relied upon a history provided by the veteran.  
Additionally, the Board opined that despite a lack of medical 
documents showing a chronicity of symptoms, the more recently 
submitted medical documents did not breach the inconsistent 
and sometimes contrary statements provided over the years by 
the veteran.  Thus, the Board found that the evidence did not 
support the veteran's claim either on a direct basis or by 
aggravation.  The veteran was notified of that decision but 
he did not appeal that decision to the Court; hence, it 
became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2002); currently 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2006).  

When the Board denied service connection for a right knee 
disability, it based its decision on the veteran's service 
medical records, the veteran's application for benefits, 
various medical records, and numerous VA medical examinations 
accomplished over the course of the appeal.  In making its 
decision, the Board concluded that the medical evidence did 
not etiologically link the current right knee disability with 
the veteran's military service or any incidents therein.  
Since then, the veteran has submitted written statements, VA 
medical treatment records, and VA examinations of his knee.  
Also submitted on behalf of the veteran are statements by his 
accredited representative.  

This evidence is new.  It was not of record prior to February 
2003.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The medical 
evidence does not conclude that the veteran's right knee 
disability is related to the veteran's military service or to 
any incident therein.  That same evidence does not 
hypothesize that the veteran's military service and anything 
surrounding his service caused or resulted in or aggravated a 
pre-existing service disability.  To put it another way, the 
medical records do not etiologically link the current 
condition with a disability that is service-connected or may 
be service-connected.  Hence, it is the conclusion of the 
Board that this evidence is not material because it does not 
relate to a previously unestablished fact necessary to 
substantiate the claim.

The veteran's accredited representative has argued that VA 
doctors have at least insinuated that the veteran's current 
knee disability is related to his military service.  
Specifically, the representative pointed to a medical record 
dated June 6, 2006, which, per the representative, 
hypothesized that the right knee disability was incurred 
while the veteran was serving in Korea.  However, the Board 
notes that the note was obtained per information given by the 
veteran to the examiner.  In other words, the examiner relied 
upon the veteran for the information provided to him.  

The Board finds the document noted by the representative 
inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statement fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).  In 
other words, the veteran's own reported history of a 
relationship between a knee disability and service does not 
constitute competent evidence of the required nexis and said 
history, intertwined within the written statements of a 
medical examiner, is not sufficient to reopen the veteran's 
claim.  

The Board also notes that the numerous VA medical records 
that have been submitted since the Board's decision of 
February 2003 do not substantiate the veteran's assertions.  
Hence, the only positive evidence is the veteran's assertions 
that he currently has a right knee disability somehow related 
to his military service.  Notwithstanding their recent 
submission, the veteran's statements are essentially 
cumulative and have been previously seen and reviewed by the 
VA.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for a right knee disability is not 
reopened.


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for a right knee disability 
has not been received, and the appeal is denied.


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


